Citation Nr: 1623285	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  10-18 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating in excess of 40 percent for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This claim was last before the Board in November 2013, when it was remanded for further development.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be made regarding this appeal.

In his April 2016 Brief, the Veteran stated that his lumbar spine condition had worsened since the April 2014 examination.  Because of the Veteran's statement and the length of time since that most previous examination, a more current VA examination is needed to determine the current severity of this disability.

Accordingly, the case is REMANDED for the following action:

1.  Secure for association with the record updated (to the present) records of any VA or private treatment the Veteran has received for a low back disability, including VA treatment records from the VA Medical Center in Detroit, Michigan from February 2010 to the present, and outstanding private records from St. Clair Orthopaedics and Sports Medicine, P.C.; Rehabilitation Institute of Michigan; and Anchor Bay Clinic-Family Medicine Center, P.C.

2.  Then, schedule the Veteran for a VA examination of the lumbar spine disability.  The examiner must review the claims file and should note that review in the report.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's low back disability, noting their frequency and severity.  The examiner should provide ranges of thoracolumbar motion and should note where pain begins and whether there is any ankylosis of the spine.  The examiner should also address whether there is any additional functional loss due to excess motion, weakened motion, fatigability, incoordination, pain, or during flare-ups.  

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

